Pursuant to Ind.Appellate Rule 65(D),                                            Nov 27 2013, 5:33 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JACK QUIRK                                         GREGORY F. ZOELLER
Muncie, Indiana                                    Attorney General of Indiana

                                                   RYAN D. JOHANNINGSMEIER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
TERRENCE J. DOUGLASS,                              )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 18A02-1302-CR-189
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE DELAWARE CIRCUIT COURT
                          The Honorable Linda Ralu Wolf, Judge
                              Cause No. 18C03-1004-FB-2


                                       November 27, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Terrence J. Douglass appeals his convictions of two counts Class B felony dealing in

cocaine.1 He presents two issues for review:

          1.      Whether the State presented sufficient evidence he dealt cocaine; and

          2.      Whether he demonstrated his counsel was ineffective.

We affirm.

                            FACTS AND PROCEDURAL HISTORY

          On April 2, 2010, police investigators decided to have a confidential informant (CI)

purchase cocaine from Douglass. The CI called Douglass, requested $100 worth of cocaine,

and arranged to meet Douglass at a liquor store parking lot. Police photocopied the purchase

money to record the serial numbers, searched the CI as if “looking for something the size of a

handcuff key,” (Tr. at 164), and equipped the CI with a hidden audio and video recording

device. While under constant surveillance by investigators, the CI walked a police-

designated route to the liquor store, met with Douglass, and returned to the police with a bag

of cocaine weighing 0.96 grams. Police again conducted a thorough search of the CI and

found neither drugs nor the purchase money.

          Later that day, police decided to organize a “buy-bust,” meaning that officers would

arrest Douglass immediately after the deal. (Id. at 196.) The CI called Douglass to arrange

the transaction. In this conversation, the CI told Douglass she wanted $100 worth of cocaine,

and Douglass offered to meet her in approximately fifteen minutes. Just as before, police


1
    Ind. Code § 35-48-4-1(a)(1)(C).
                                                2
photocopied the purchase money, searched the CI, and equipped the CI with recording and

transmitting devices. Police investigators watched the CI walk a predetermined route to the

liquor store and enter the vehicle that Douglass was driving. As soon as the CI exited the

vehicle, police officers detained and searched Douglass, his passenger, and the CI.

Investigators found a bag of cocaine weighing 0.95 grams on the CI, $80 from the first buy in

Douglass’ back pocket, and the money from the second buy in the center console of the

vehicle.

          The State charged Douglass with two counts of Class B felony dealing in cocaine and

one count of Class D felony maintaining a common nuisance.2 A jury found Douglass guilty

of both counts of dealing in cocaine, and the court dismissed the maintaining a common

nuisance charge. The court sentenced Douglass to twenty years for each count and ordered

those sentences to be served concurrently.

                                 DISCUSSION AND DECISION

          1.      Sufficiency of Evidence

          There was sufficient evidence to support Douglass’ conviction. When reviewing

sufficiency of evidence, we consider only the probative evidence and reasonable inferences

supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess

witness credibility or reweigh evidence. Id. The evidence need not overcome every

inference of innocence. Id. at 147. Evidence is sufficient if it permits a reasonably drawn


2
    Ind. Code § 35-48-4-13(b).
                                               3
inference that supports the verdict. Id. at 146. We affirm “unless no reasonable fact-finder

could find the elements of the crime proven beyond a reasonable doubt.” Id.

       Dealing in cocaine occurs when “a person . . . knowingly or intentionally

manufactures, finances the manufacture of, delivers, or finances the delivery of . . . cocaine . .

. .” Ind. Code § 35-48-4-1. Because delivery is the “actual or constructive transfer from one

(1) person to another of a controlled substance,” Ind. Code § 35-48-1-11, the State had to

show Douglass possessed the cocaine before the transaction. See Watson v. State, 839

N.E.2d 1291, 1293 (Ind. Ct. App. 2005).

       Douglass contends State did not prove he possessed, before each purchase, the cocaine

the CI gave to police. A properly conducted controlled purchase will permit an inference the

defendant had prior possession of a controlled substance. Id. at 1293.

       A controlled buy consists of searching the person who is to act as the buyer,
       removing all personal effects, giving him money with which to make the
       purchase, and then sending him into the residence in question. Upon his return
       he is again searched for contraband. Except for what actually transpires within
       the residence, the entire transaction takes place under the direct observation of
       the police. They ascertain that the buyer goes directly to the residence and
       returns directly, and they closely watch all entrances to the residence
       throughout the transaction.

Mills v. State, 379 N.E.2d 1023, 1026 (Ind. Ct. App. 1978). Presumably, the pre-purchase

search establishes the person making the purchase for the police does not have contraband

prior to the transaction with the target. Watson, 839 N.E.2d at 1294. Surveillance during the

transaction establishes the target as the source of the contraband and excludes other sources

of contraband. Id. Thus, any contraband discovered during a search after the transaction is
                                           4
attributable to the target of the controlled purchase. Id.

         The circumstances of the controlled purchases were sufficient to permit an inference

Douglass possessed cocaine before delivering it to the CI. The police thoroughly searched

the CI before each transaction and confirmed she carried no contraband; the CI remained

under constant police surveillance and made no contact with anyone before or after each

purchase; the CI had cocaine after each purchase; and police found some of the purchase

money in Douglass’ pocket and vehicle.

         Douglass maintains the search of the CI was inadequate because the female CI was

searched by a male police officer. While failure to properly search an informant can be fatal

to the State’s ability to demonstrate a defendant possessed illegal drugs prior to a controlled

purchase, id., Douglass has not demonstrated error here. The police officers testified the

searches complied with their department’s standard procedure and were thorough. The

controlled buys were adequately performed to permit an inference that Douglass possessed

the cocaine prior to the controlled buys, see Castillo v. State, 734 N.E.2d 299, 306 (Ind. Ct.

App. 2000) (male officer’s thorough search of female informant before and after controlled

buys, coupled with monitoring of transactions, was sufficient) reh’g denied, and thus the

resulting evidence was sufficient to support Douglass’ convictions.

         2.        Ineffective Assistance of Counsel3


3
  A criminal defendant may raise the claim of ineffective assistance on direct appeal or in post-conviction proceedings.
Jewell v. State, 887 N.E.2d 939, 941 (Ind. 2008). If raised on direct appeal, “the appellate resolution of the issue acts as
res judicata and precludes its relitigation in subsequent post-conviction relief proceedings.” Id.
                                                             5
       We begin our review of a claim of ineffective assistance of counsel with a strong

presumption “that counsel rendered adequate assistance and made all significant decisions in

the exercise of reasonable professional judgment.” Ward v. State, 969 N.E.2d 46, 51 (Ind.

2012). Trial counsel has wide latitude in selecting trial strategy and tactics, which will be

subjected to deferential review. Id. “[A] defendant must offer strong and convincing

evidence to overcome this presumption.” Saylor v. State, 765 N.E.2d 535, 549 (Ind. 2002).

       To demonstrate ineffective assistance, a defendant must establish both deficient

performance and resulting prejudice. Pontius v. State, 930 N.E.2d 1212, 1219 (Ind. Ct. App.

2010), trans. denied. Performance is deficient when trial counsel’s representation falls below

an objective standard of reasonableness causing errors sufficiently serious to amount to a

denial of the defendant’s Sixth Amendment right to counsel. Wesley v. State, 788 N.E.2d

1247, 1252 (Ind. 2003). Prejudice is established when “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would be different.” Id.

If a defendant does not establish prejudice, we need not evaluate trial counsel’s performance.

Pontius, 930 N.E.2d at 1219.

       Douglass contends his counsel was ineffective because counsel did not present

evidence the CI was Douglass’ aunt and the car in which the buys took place belonged to her.

Douglass suggests this evidence supports the theory he never possessed cocaine, but rather

the CI obtained the cocaine from a hidden location within the vehicle and then left the

purchase money. In light of the overwhelming evidence Douglass sold the cocaine,

                                              6
Douglass has not demonstrated a reasonable probability evidence he was related to the CI

would have affected his conviction, and thus, he has not shown he was prejudiced by

counsel’s performance. See Wilkes v. State, 984 N.E.2d 1236, 1242 (Ind. 2013) (finding no

prejudice where evidence of the defendant’s guilt was overwhelming and the result of the

trial would have been the same).

                                       CONCLUSION

          The State presented sufficient evidence to convict Douglass of two counts of dealing

in cocaine, and Douglass has not demonstrated his counsel was ineffective. Accordingly, we

affirm.

          Affirmed.

BAILEY, J., and BRADFORD, J., concur.




                                               7